Citation Nr: 0500239	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active military duty from January 
1972 to January 1974.  The appellant has also reported being 
a member of the Air National Guard post service, with as yet 
unidentified periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The appellant testified before the undersigned Veterans Law 
Judge at a June 2004 hearing conducted in Washington, DC.  A 
transcript of that hearing is contained in the claims folder.  

On appeal the appellant has raised the issues of entitlement 
to service connection for enlarged tonsils, recurrent upper 
respiratory infections, and for chronic bronchitis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §  5103 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  A sufficient VCAA letter was issued 
to the appellant in July 2003 addressing notice and 
development for the appealed claims.  The letter 
appropriately notified the appellant what VA would do and 
what the appellant must do in furtherance of his claim, and 
informed him of what would be required for his claim to be 
granted.  The appellant was also then asked to submit all 
pertinent evidence he had in his possession.  

The further development required in this case, pursuant to 
the VCAA, includes securing records of the appellant's Air 
National Guard membership, post-service medical records 
discussed at a June 2004 hearing, and VA examinations.  

At his July 2004 hearing, the appellant expressed several 
theories regarding how he may have contracted hepatitis C 
during active duty or ACDUTRA.  He first explained that he 
had received dental treatment with possibly contaminated 
instruments.  Secondly, he argued that in-service air gun 
inoculations may have been the source of his Hepatitis C 
infection.  

Thirdly, he reported that while in the reserves he served for 
a period of four months with the [redacted]  Civil Affairs Unit, 
assisting [redacted] detainees at [redacted] , 
[redacted] integrate into American society.  In particular, 
he reported having sex with a number of these detainees while 
they were under his charge, and speculated that he might have 
contracted hepatitis C from these sexual encounters.  At the 
hearing he testified that he believed that there was a 
standing order while he was assigned to guard these detainees 
which prohibited military persons from engaging in sexual 
activities with the detainees.  The appellant did not, 
however, refer to a specific order.

The appellant's conduct while with the [redacted]  raises multiple 
questions, to include: Did the claimant violate standing 
orders when he engaged in sexual relations with detainees, 
and if so, did he engage in willful misconduct, so as to bar 
him from benefits based on any resulting disease or 
disability?
 
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24) (West 2002).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.301(a) (2003).  A service 
department finding that injury, disease was not due to 
misconduct will be binding on VA unless it patently 
inconsistent with the facts and the requirements of laws 
administered by VA.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2003).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2) (2003).  

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of finding that a veteran acted in the line of duty.  
In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

The RO has not explored the question of willful misconduct.  
Thus, upon remand, the appellant's service personnel records, 
including any records pertaining to his 1980 assignment at 
[redacted] , [redacted] with the [redacted]  Civil Affairs 
Unit, must be obtained, together with all service medical and 
personnel records pertaining to the appellant's period of Air 
National Guard membership.  Additionally, query should be 
made to the [redacted]  Civil Affairs Unit, or any superior 
command, to secure evidence detailing the standard operating 
procedures in place during that unit's service in 1980 at [redacted] 
.  The Board is particularly interested in 
securing copies of any code of conduct or standing orders 
governing the activities of service members and their 
interactions with the [redacted] detainee population.  

Inquiry should also be made to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
address these same questions.  The appellant's status (i.e., 
active duty, ACDUTRA, etc.) while serving at [redacted] should also be determined.

The appellant has testified that he did not use intravenous 
drugs in-service or since.  He therefore argues that he had 
not contracted hepatitis C through drug use.  The claims 
folder, however, includes VA medical records of drug 
rehabilitation treatment showing that the appellant has a 
long self-reported (and medically documented) history of 
polysubstance abuse.  (See, e.g., A July 2003 VA progress 
note referencing a 35 year history of marijuana use, and a 25 
year history of cocaine use.)  Hence, it is possible that the 
appellant contracted hepatitis C through use of shared 
syringes, pipes, or snorting/inhaling paraphernalia.  

The appellant has also testified to having engaged in high-
risk sexual behavior post service.  

Finally, the appellant testified that he was first diagnosed 
with "hepatitis C" in 1985.  However, a record of that 
first diagnosis is not contained in the claims folder.  Thus 
development to obtain the earliest documented diagnosis of 
hepatitis C is in order.  

Regarding the hypertension claim, the appellant testified in 
July 2004 that he had headaches during active service from 
1972 to 1974, and he links those headaches to his current 
diagnosis of hypertension.  He concedes that he was not been 
diagnosed with hypertension in service and no physician had 
attributed the headaches to hypertension.  Still, he 
testified that he began receiving treatment for hypertension 
in 1975 or 1976 while a member of the Air National Guard.  He 
testified that prior to 1975 he was diagnosed with 
hypertension by Dr. Katson, a private physician who then 
practiced in Washington, D.C.  The appellant testified that 
Dr. Katson had treated him in his private medical office, and 
he had since retired and someone, though the appellant did 
not know who, took over that practice.  The claimant was 
unsure whether records of that original diagnosis of 
hypertension would be available.  Accordingly, under the 
VCAA, an attempt should be made to obtain those records, 
particularly in light of the presumption of service 
connection to be afforded diseases, such as hypertension, 
when first diagnosed within the first year following a period 
of active duty.  38 C.F.R. § 3.307, 3.309 (2003).  

Accordingly, this case is remanded for the following:

1.  The appellant should be asked to 
provide information (dates, names, 
purpose of treatment, and contact 
information) regarding all post-service 
medical examination, hospitalization, 
and treatment, and to provide 
authorization for any private medical 
records regarding care for hypertension 
and hepatitis C.  The appellant should 
also be requested to submit all 
pertinent evidence in his possession.  
The RO should request all indicated 
records not already associated with the 
claims folder, and associate with the 
claims folder all records and responses 
received.  

2.  The appellant should be requested 
to provide additional identifying 
information regarding the alleged 1985 
diagnosis of hepatitis C.  He should 
provide appropriate authorizations to 
obtain any indicated private medical 
records.  Any indicated records should 
be requested and obtained.  

3.  Appropriate sources with the Air 
National Guard should be contacted to 
obtain verification of the exact dates 
of all the appellant's periods of 
ACDUTRA and INACDUTRA as a member of 
the Air National Guard.  In particular, 
efforts must be undertaken to determine 
to the status of the appellant, and the 
exact dates of his assignment during 
1980, to include any service at  
[redacted], [redacted]while 
working with [redacted] detainees as a 
member of the [redacted] Civil Affairs Unit.  
If necessary, the Defense Finance and 
Accounting Service, in Cleveland, Ohio, 
as well as the National Personnel 
Records Center, should be separately 
contacted to obtain the exact dates and 
status of the claimant during all 
periods of ACDUTRA, INACDUTRA, or other 
service while a member of Air National 
Guard.  The dates of his membership 
with the Air National Guard should also 
be obtained.  

4.  The NPRC, or other appropriate 
sources, should be requested to provide 
all personnel and medical records for 
the appellant's period of active duty 
from January 1972 to January 1974, as 
well as for his Air National Guard 
membership, to include any punishment 
record notating any violation of the 
Uniform Code of Military Justice.  All 
records and responses received should 
be associated with the claims folder.  

5.  The RO should contact the USASCRUR, 
the [redacted]  Civil Affairs Unit, and any 
other appropriate sources, to request 
all records pertaining to codes of 
conduct and/or standing orders 
regarding unauthorized activities 
between the military and the [redacted] 
detainees held at [redacted] , 
[redacted] during the appellant's 
service there in 1980.  Other 
appropriate sources for rules, 
regulations, or other codes of conduct 
governing interactions with detainees 
should be contacted, to the extent 
discovered, and documentation of such 
rules, etc., applicable to the period 
of the claimant's service at [redacted] , [redacted] should be 
requested.  All records and responses 
received should be associated with the 
claims folder.  

6.  With the appellant's assistance and 
authorization, Dr. Katson, as well as 
the physician(s) who took over his 
Washington, D.C. practice, should be 
contacted and requested to provide all 
treatment records, including 
particularly treatment in the 1970's.  
All records and responses received 
should be associated with the claims 
folder.  

7.  Thereafter, the appellant should be 
afforded a VA examination to address 
the likelihood of his having contracted 
hepatitis C during service.  The RO 
should provide a statement to the 
examiner listing the appellant's 
periods of active duty and ACDUTRA.  
The claims folder and a copy of this 
remand  must be made available to the 
examiner for review.  All necessary 
non-invasive tests and studies should 
be conducted.  Following the 
examination the examiner must provide 
an opinion as to the relative 
likelihood of the appellant having 
contracted hepatitis C through each of 
the following sources:  a) dental work 
in-service; b) air gun inoculations in-
service; c) sexual activities with 
[redacted] detainees in 1980; d) illicit 
drug use in civilian life, to include 
cocaine and PCP use; 
e) unprotected high-risk sexual 
activity postservice; 
f) postservice dental work; and g) any 
other indicated potential sources of 
infection.  The examiner must explain 
the rationale for any opinions 
provided.  

8.  Also after completing Remand 
Instructions 1 through 4, the appellant 
should be afforded a VA examination to 
address the nature and etiology of any 
current hypertension.  The RO should 
provide a statement to the examiner 
listing the appellant's periods of 
active duty and ACDUTRA.  The claims 
folder and a copy of this remand  must 
be made available to the examiner for 
review.  All necessary tests and 
studies must be conducted.  If 
hypertension is diagnosed, the examiner 
must address whether it is at least as 
likely as not that the disorder 
developed between January 1972 and 
January 1974, or during a period of 
ACDUTRA to include the appellant's 
service in 1980 at [redacted] , 
[redacted].  In so doing, the 
examiner should address the appellant's 
allegations that in-service headaches 
from January 1972 to January 1974 were 
the initial signs of hypertension, even 
though hypertension was not then 
diagnosed.  The examiner must explain 
the rationale for any opinion provided.  

9.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed claims.  The 
RO must address whether the appellant's 
confessed sexual activities with 
detainees in the course of his service 
at [redacted] , [redacted] 
constituted willful misconduct and thus 
a bar to entitlement to service 
connection for hepatitis C on that 
basis.  The RO must cite any applicable 
military rules, regulations, or 
standing orders, or other governing or 
applicable laws, when addressing 
whether the appellant's sexual 
activities at [redacted] , 
[redacted] were willful misconduct.  
The RO should issue an appropriate 
notice of that rating action.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


